           Case 5:20-cr-00206-R Document 37 Filed 11/19/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                         )
                                                  )
                     Plaintiff,                   )
                                                  )
v.                                                )      Case No. CR-20-206-1-R
                                                  )
CASEY JOBE, et al.                                )
                                                  )
                     Defendants.                  )

                           MOTION FOR JAMES HEARING
       Defendant, Casey Jobe (“Mr. Jobe”), through his attorneys of record, Vicki Zemp

Behenna and Rachel N. Jordan, respectfully requests this Court conduct a hearing to

determine the admissibility of coconspirator testimony in the above-captioned case. In

support, Mr. Jobe states as follows:

                                   BRIEF IN SUPPORT

       Mr. Jobe is charged in a multi-count Indictment, along with Anthony Hilbers and

Brandon Colbert, with one count of conspiracy to commit wire fraud, one count of wire

fraud, two counts of aggravated identity theft, and one count of money laundering. Mr.

Jobe requests this Court hold a pretrial hearing, pursuant to United States v. James, 590

F.2d 575 (5th Cir. 1979), to determine the admissibility of any co-conspirator statements

the government seeks to introduce at trial.

       If the government seeks to offer co-conspirator statements against Mr. Jobe, it must

establish, by a preponderance of the evidence, that: 1) a conspiracy existed; 2) the declarant

and the defendant were both members of the conspiracy; and 3) the statements were made



                                              1
           Case 5:20-cr-00206-R Document 37 Filed 11/19/20 Page 2 of 3




in the course of and in furtherance of the conspiracy. United States v. Urena, 27 F.3d 1487

(10th Cir. 1994). The Tenth Circuit has held that in order for the out-of-court statements of

a co-conspirator to be admissible against a party, these “preliminary requirements must be

met by independent evidence, i.e., evidence other than the proffered statement itself.”

United States v. Martinez, 825 F.2d 1451, 1452 (10th Cir. 1987).

       Before making a final ruling on admissibility of co-conspirator statements, a district

court may either hold a James hearing outside the presence of the jury or choose to

provisionally admit the evidence yet still require the Government to connect the statements

to the conspiracy during trial. United States v. Urena, 27 F.3d 1487 (10th Cir. 1994). See

also United States v. Townley, 472 F.3d 1267, 1273 (10th Cir. 2007) (holding that a district

court can only admit coconspirator statements if it holds a James hearing or conditions

admission on forthcoming proof of a “predicate conspiracy through trial testimony or other

evidence”). The Tenth Circuit, however, has repeatedly recognized its “strong preference

for James proceedings where the government relies on co-conspirator statements.” United

States v. Gonzalez-Montoya, 161 F.3d 643, 648 (10th Cir.1998). See also Urena, 27 F.3d

at 1491 (noting that “[t]he strongly preferred order of proof in determining the admissibility

of an alleged coconspirator statement is first to hold a ‘James’ hearing”).

       As set forth in James, Mr. Jobe is requesting a hearing to determine the admissibility

of co-conspirator statements the government intends to introduce at trial. See also Rule

801(d)(2)(E) of the Federal Rules of Evidence; United States v. Gonzalez-Montoya, 161

F.3d 643 (10th Cir. 1998); United States v. Johnson, 4 F.3d 904, 914 (10th Cir. 1993);




                                              2
          Case 5:20-cr-00206-R Document 37 Filed 11/19/20 Page 3 of 3




United States v. Rascon, 8 F.3d 1537 (10th Cir. 1993); United States v. Perez, 989 F.2d

1574, 1580 (10th Cir. 1993); United States v. Powell, 982 F.2d 1422, 1432 (10th Cir. 1992).

       WHEREFORE, Mr. Jobe respectfully requests this Court conduct a pretrial hearing

to determine the admissibility of co-conspirators’ hearsay statements as set forth above.

                                                 Respectfully submitted,

                                                 /s/ Vicki Zemp Behenna
                                                 Vicki Zemp Behenna, OBA #10734
                                                 Rachel N. Jordan, OBA #32704
                                                 BEHENNA, GOERKE, KRAHL & MEYER
                                                 210 Park Avenue, Suite 3030
                                                 Oklahoma City, OK 73102
                                                 Telephone: 405-232-3800
                                                 Facsimile: 405-232-8999
                                                 Email: vzb@lawfirmokc.com
                                                         rjordan@lawfirmokc.com
                                                 Attorneys for Casey Jobe




                             CERTIFICATE OF SERVICE

       I hereby certify that on the 19th day of November, 2020, I electronically transmitted
the foregoing document to the Clerk of the Court using the ECF System for filing and
transmittal of Notice of Electronic Filing, which will automatically send e-mail notification
of such filing to all attorneys of record.

                                                  /s/ Vicki Zemp Behenna
                                                  Vicki Zemp Behenna




                                             3
